 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 650 Town Center Drive, 4th Floor
   Costa Mesa, California 92626-1993
 4 Telephone:    714.513.5100
   Facsimile:    714.513.5130
 5 E mail        ghurley@sheppardmullin.com
 6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 7   Including Professional Corporations
   HAYLEY S. GRUNVALD, Cal. Bar No. 227909
 8 12275 El Camino Real, Suite 200
   San Diego, California 92130-2006
 9 Telephone:    858.720.8900
   Facsimile:    858.509.3691
10 Email:        hgrunvald@sheppardmullin.com
11 Attorneys for Defendants,
   HOME DEPOT U.S.A., INC., and
12 HD DEVELOPMENT OF MARYLAND, INC.

13

14                                    UNITED STATES DISTRICT COURT
15            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16

17 FRANCISCA MORALEZ,                                 Case No. 3:17-cv-02918-SI
                                                      Honorable Susan Illston
18                      Plaintiff,
                                                      NOTICE OF MOTION AND MOTION
19           v.                                       FOR RECONSIDERATION PURSUANT
                                                      TO FEDERAL RULE OF CIVIL
20 HOME DEPOT U.S.A., INC. dba THE                    PROCEDURE 60(b); MEMORANDUM OF
   HOME DEPOT; HD DEVELOPMENT OF                      POINTS AND AUTHORITIES IN
21 MARYLAND, INC.,                                    SUPPORT THEREOF
22                      Defendants.
                                                      Hearing Date: February 1, 2019
23                                                    Time: 9:00 a.m.
                                                      Location: Courtroom 1 - 17th Floor
24
                                                      Action Filed:    May 22, 2017
25                                                    Trial Date:      March 11, 2019
26

27

28

                                                                             Case No. 17cv02918-SI
     SMRH:488748793.1                         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that on February 1, 2019 at 9:00 a.m., or as soon thereafter as

 3 counsel may be heard in the above-captioned Court located at 450 Golden Gate Avenue, San

 4 Francisco, CA 94102, Courtroom 1 – 17th Floor, the Honorable Susan Illston presiding, Home

 5 Depot U.S.A. Inc. and HD Development of Maryland (collectively, “Defendants”) will and hereby

 6 do move, pursuant to Federal Rule of Civil Procedure 60(b)(2) and (b)(3) and Northern District

 7 Local Rule 7-9(b), for reconsideration of the Court’s Order on Defendants’ Motion to Stay dated

 8 November 15, 2018 (the “Order”) on the grounds that (1) newly discovered evidence is of such a

 9 magnitude that production of it earlier would have been likely to change the disposition of the case

10 and, (2) Plaintiff’s counsel’s misrepresentations of fact led to fraud on the Court and, on that basis,

11 prevented the Court from properly evaluating the merits of Defendants’ Motion.

12           This Motion is based upon this Notice of Motion and Motion, the accompanying

13 Memorandum of Points and Authorities, all other pleadings, papers, records and documentary

14 materials on file or deemed to be on file in this action, those matters on which this Court may take

15 judicial notice, and upon the oral argument of counsel made at the hearing on this Motion.

16                                       SHEPPARD MULLIN RICHTER & HAMPTON LLP

17
     Dated: December 17, 2018            By                      /s/ Hayley S. Grunvald
18                                                              GREGORY F. HURLEY
                                                               HAYLEY S. GRUNVALD
19
                                                            Attorneys for Defendants
20
                                                         HOME DEPOT U.S.A., INC., and
21                                                   HD DEVELOPMENT OF MARYLAND, INC.

22

23

24

25

26

27

28

                                                    -1-                      Case No. 17cv02918-SI
     SMRH:488748793.1                         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1                                                      TABLE OF CONTENTS

 2                                                                                                                                                Page

 3 I.        INTRODUCTION ................................................................................................................. 1 
   II.       FACTUAL AND PROCEDURAL BACKGROUND .......................................................... 2 
 4
             A.   Newly Discovered Facts Following 341(A) Hearing ................................................ 3 
 5
             B.         Misrepresentation of Fact Made by Plaintiff’s Counsel Constitute Fraud on the
 6                      Court .......................................................................................................................... 6 
 7 III.      LEGAL STANDARD FOR RECONSIDERATION ............................................................ 7 
 8 IV.       ARGUMENT ........................................................................................................................ 8 
             A.   Newly Discovered Facts Support Reconsideration ................................................... 8 
 9
             B.         A Fraud On the Court Supports Reconsideration...................................................... 9 
10
             C.         This Court Is The Correct Court To Decide Whether To Stay This Lawsuit ......... 11 
11

12           D.         Defendants Are Concerned That If They Settle This Case With The New Mission
                        Law Firm, The Trustee Will Pursue Defendants To Recover Any Monies Paid To
13                      The New Mission Law Firm In Attorney’s Fees..................................................... 12 

14 V.        CONCLUSION ................................................................................................................... 12 
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      -i-                      Case No. 17cv02918-SI
     SMRH:488748793.1                                           NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1                           CONCISE STATEMENT OF RELIEF SOUGHT

 2           Pursuant to Federal Rule of Civil Procedure 60(b), Home Depot U.S.A. Inc. and HD

 3 Development of Maryland (“Defendants”) respectfully request that the Court reconsider its Order

 4 of November 15, 2018 [Dkt. No. 48] denying Defendants’ Motion to Stay.

 5                        MEMORANDUM OF POINTS AND AUTHORITIES

 6                                       I.     INTRODUCTION

 7           On October 30, 2018, Home Depot U.S.A. Inc. and HD Development of Maryland

 8 (collectively “Defendants”) filed a Motion to Stay (“Motion”) the instant matter on the basis that a

 9 Bankruptcy Petition filed by Elmer Leroy Falk (“Falk”), President and Owner of Mission Law

10 Firm, A.P.C. (“Mission Law Firm”), in which Falk represented that he was in the process of

11 dissolving Mission Law Firm, warranted a stay of the instant action.1 On November 15, 2018, the

12 Court denied Defendants’ Motion on the basis that the Court did not believe a stay was warranted.

13 However, both newly discovered facts and evidence and misrepresentations of fact made by

14 Plaintiff’s counsel in Plaintiff’s Opposition filed on November 7, 2018, support reconsideration

15 since this may have led the Court to reach a different conclusion.

16           The misrepresentations of fact made to the Court are grave and due process requires action
17 be taken to not only preserve the integrity of the judicial system but to address the clear prejudice

18 faced by Defendants. Unmistakably, Mission Law Firm dissolved on October 4, 2018 and this

19 document was filed by Tanya Moore (or support staff at her office) with the Secretary of State on

20 November 8, 2018. Defendants discovered this on November 17, 2018. Plaintiff’s counsel filed

21 his opposition brief on behalf of Falk’s Mission Law Firm notwithstanding the fact that the

22 Mission Law Firm no longer existed.2 Plaintiff’s counsel notified neither Defendants’ counsel or

23 this Court of this critical fact.

24

25
     1
26       For purposes of brevity, Defendants will not repeat the arguments and legal authorities set
         forth in their Motion to Stay and Reply Brief in Support of Their Motion to Stay and instead
27       direct the Court to their moving papers at Docket Nos. 43 and 47.
     2
28       While Zachary Best’s signature appears on Plaintiff’s Opposition brief, it was filed using
         Tanya Moore’s ECF login information.
                                                    -1-                      Case No. 17cv02918-SI
     SMRH:488748793.1                         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1           On November 1, 2018, the Moore Law Firm changed its name to Mission Law Firm,

 2 A.P.C., using the exact same address as Falk’s dissolved Mission Law Firm, presumably to give

 3 the impression to its clients and the Court that business as usual continued despite Falk’s

 4 Bankruptcy. And yet, Plaintiff’s counsel failed to notify the Court or Defendants’ counsel of the

 5 new legal entity representing Plaintiff. When the Trustee learned of this name change, he

 6 commented that it was “an unauthorized post-petition transfer of one our assets.” Despite

 7 Plaintiff’s counsel’s repeated assertion that the Bankruptcy Court has the tools to stay the instant

 8 case to ensure monies owed to Falk’s creditors are not illegally drained, this is far from the truth

 9 and, as discussed more fully below, a reconsideration of Defendants’ Motion is not only warranted

10 but crucial.

11                      II.    FACTUAL AND PROCEDURAL BACKGROUND

12           Briefly, in Plaintiff’s Opposition brief filed on November 7, 2018, Plaintiff’s counsel made
13 representations of fact which Defendants learned on or around November 17, 2018, were patently

14 false and which Defendants believe led the Court to erroneously deny their Motion. Shortly after

15 discovering these falsities, on November 29, 2018, Defendants’ counsel sent correspondence to

16 Plaintiff’s counsel detailing the newly discovered evidence and that patently false statements were

17 made by him to the Court in Plaintiff’s Opposition brief. See Declaration of Hayley S. Grunvald

18 (“Grunvald Decl.”), ¶ 2, Exh. A. Plaintiff’s counsel refused to take any action to inform the Court

19 (he even questioned why meet and confer efforts were necessary), but instead, suggested that

20 Defendants’ counsel had engaged in a conflict of interest3, was communicating inappropriately

21 with a represented party4 and he ended the email with a stern warning that “[t]hese are serious

22

23   3
         The repeated suggestion by Plaintiff’s counsel that Gregory Hurley’s representation on a pro
         bono basis of Fatemah Saniefar in a RICO lawsuit pending in the Eastern District of California
24       somehow runs afoul of the relevant Rules of Professional Responsibility or presents a conflict
25       of interest is erroneous. Plaintiff’s counsel cannot point to any specific rule that either Mr.
         Hurley or Sheppard Mullin has violated which further confirms that the allegations are purely
26       retaliation for the RICO action and an attempt to bully and scare Mr. Hurley and the Firm into
         withdrawing from the RICO case. It follows that if any conflict existed (it does not) between
27       Firm clients, it could easily be cured by a simple waiver.
     4
28       Plaintiff’s counsel, Zak Best, is a defendant in the Saniefar RICO action. Defendants are

                                                    -2-                      Case No. 17cv02918-SI
     SMRH:488748793.1                         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 positions your firm is taking that I strongly encourage you to rethink.” See Grunvald Decl., ¶ 3,

 2 Exh. B.

 3 A.        Newly Discovered Facts Following 341(A) Hearing

 4           With respect to newly discovered evidence, on November 15, 2018, a Bankruptcy Code

 5 Section 341(A) Meeting of Creditors took place which was presided over by Bankruptcy Trustee

 6 James E. Salven (“Trustee Salven”) to evaluate and address Falk’s Chapter 7 Bankruptcy Petition.

 7 During the 341(A) hearing, several new facts were discovered that warrant a stay of the instant

 8 case. Below are excerpts of the relevant testimony given by Falk following questioning by the

 9 Bankruptcy Trustee and counsel for Falk’s creditors:

10 MR. MARUM: Did you file the dissolution of the Mission Law firm with the California Secretary
   of State?
11 MR. FALK: I signed it and everything and sent it to Moore Law Firm.
   THE TRUSTEE: Do you recall when you did that?
12 MR. FALK: October 4th, I think it was.
   MR. MARUM: So you didn't file it with the California Secretary of State? The Moore Law Firm
13 did?
   MR. FALK: Yes.
14 MR. MARUM: Why did the Moore Law Firm file that when you're the sole shareholder of
   Mission Law Firm?
15 MR. FALK: I think's attorney-client privilege.
   THE TRUSTEE: Is Moore Law Firm your attorney?
16 MR. FALK: Yes.

17 See Grunvald Decl., Exh. D, Transcript of 341(A) at 15:14-16:3.

18 THE TRUSTEE: Who were the employee of Mission Law?
   MR. FALK: Best was the attorney. Tanya Moore, she was actually the one that handled all --
19 THE TRUSTEE: Okay. Is Tanya Moore related to the Moore Law Firm?
   MR. FALK: Yes.
20 THE TRUSTEE: Okay.
   MR. FALK: Yeah. And she's CEO and secretary.
21

22

23       baffled by the allegation that communications with Mr. Best, which are solely related to
24       instant litigation, constitute communication with a represented party. Further, on April 17,
         2018, Mr. Best sent email correspondence to Defendants’ counsel advising that since
25       Defendants’ counsel’s law firm was involved in the Saniefar RICO action, all further
         communications must be in writing. See Grunvald Decl., ¶ 4, Exh. C. Defendants’ counsel
26       has strictly honored Mr. Best’s request and all communications between counsel have been in
         writing and a well-documented record confirms that there have been no inappropriate
27       communication with Mr. Best. Id. Again, Defendants believe this is yet another attempt by
28       Mr. Best to bully and scare Defendants into rethinking their involvement in the RICO action.
         Id.
                                                   -3-                      Case No. 17cv02918-SI
     SMRH:488748793.1                        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 See Grunvald Decl., Exh. D, Transcript of 341(A) at 16:22-17:5.

 2
   THE TRUSTEE: Let me just cut to the chase.
 3 MR. FALK: Yeah.
   THE TRUSTEE: When you -- when this agreement that you're going to give me copy, the
 4 purchase agreement, when you bought it, were you actually running it, or were you just the name?
   MR. FALK: Just the name.
 5 THE TRUSTEE: They were in trouble with what they were doing, and so they sold it to you, and
   then they kept running it?
 6 MR. FALK: Yeah.
   THE TRUSTEE: Okay.
 7 MR. MARUM: Why did you agree to do that deal?
   MR. FALK: Well, I was going to do some things here in Fresno. But what happened was I got
 8 Stage IIIA lung cancer, and completely disabled. So I haven't been
   able to go to court. Can't even -- I can't walk to the court anymore.
 9 THE TRUSTEE: So one of the things I'm going to be real interested in and real focused on is
   there's a lot of fee apps that were awarded to Mission Law. I wonder where the money went. Did
10 you ever receive any money from Mission Law?
   ...
11 THE TRUSTEE: So what happened to all the -- you know, there was some -- there was some fee
   award in October, I think.
12 MR. LOWE: This October?
   THE TRUSTEE: Yeah.
13 MR. LOWE: Okay.
   THE TRUSTEE: It was a big number too. Do you know if that money was paid?
14 MR. FALK: No.
   THE TRUSTEE: Who was writing the checks?
15 MR. FALK: Well, the thing of it is, all those things, if they're not settled or they haven't been to
   court, there's really not -- no assets yet until they're done, until they're final.
16 THE TRUSTEE: No, I'm talking about some where the judge actually awarded fees.
   MR. FALK: Yeah.
17 THE TRUSTEE: I don't know if they were paid. But you're going need to find all this out.
   MR. FALK: What's that, in October? I was in the hospital most of the time.
18 THE TRUSTEE: So let's just say -- I'm make believe here. Let's say in October you're in the
   hospital and Mission Law firm got a $100,000 fee award to them.
19 MR. FALK: Yeah.
   THE TRUSTEE: And they got paid. Who handled the money?
20 MR. FALK: Tanya Moore.
   THE TRUSTEE: And she paid whoever she wanted to pay?
21 MR. FALK: Yeah.

22 See Grunvald Decl., Exh. D, Transcript of 341(A) at 18:10-20:19.

23 MR. MARUM: What were the gross revenues of the Moore Law Firm in 2017?
   ...
24 MR. FALK: I don’t know.
   MR. MARUM: Have you ever received any tax documents at the end of the year from the
25 Mission Law Firm on account of your ownership interest in it?
   MR. FALK: No.
26 MR. MARUM: Never?
   MR. FALK: So let me add. Let’s say there’s - - I don’t know, there’s like 100 – I mean, I’d call
27 that, not being a lawyer at all, I just see there’s a zillion lawsuits out there. So you’re going to
   dissolve this – they are – somebody is going to dissolve this. Who’s going to take over these
28 lawsuits?

                                                    -4-                      Case No. 17cv02918-SI
     SMRH:488748793.1                         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 MR. FALK: I don’t know.
   ...
 2 THE TRUSTEE: And they filed lawsuits in 2017 and 2018 claiming that they –
   MR. FALK: Oh, I'm talking about their lawsuits. I thought you were talking about their lawsuits.
 3 THE TRUSTEE: Oh, I'm not worried about their lawsuits. I'm looking at -- here's what I'm
   looking at, real quick, so you understand.
 4 MR. FALK: Yeah.
   THE TRUSTEE: Let’s say there's 118 lawsuits out there that Mission Law was involved with,
 5 may have incurred costs with, that it's entitled to be reimbursed. Then I don't know whether that's
   your money, their money or the Man in the Moon's money. But I want to know where it went and
 6 who's going to get it.
   MR. FALK: Yeah. It's not me.
 7 THE TRUSTEE: Well, I’m not sure why it isn’t.
   ...
 8 THE TRUSTEE: If you're the lead lawyer for this firm and there's all these lawsuits that they're --
   that Mission Law is representing these folks with, don't you have some requirement to see that
 9 they're transitioned to a new law firm?
   MR. FALK: Yes. It depends -- I don't know it's going to be, though. Hopefully, it will be Moore
10 Law Firm.
   THE TRUSTEE: Well, Moore Law Firm ran from them the first time.
11 MR. FALK: Did we?
   THE TRUSTEE: Didn't they run away from a sale and find you to be the name in the front door?
12 MR. FALK: No, they never -- well, Mission was a new firm. It just started.
   THE TRUSTEE: I know. They got you -- you took over the cases when they got all -- when
13 everybody was breathing down their neck?
   MR. FALK: Yes.
14 THE TRUSTEE: Yeah. Okay.
   MR. FALK: Not me personally. I never interviewed anybody or anything. I did criminal law.
15 . . .
   MR. MARUM: Are you aware that the Mission Law Firm in the last two years as filed more than
16 600 RICO -- I'm sorry, not RICO -- ADA lawsuits.
   MR. FALK: No.
17 MR. MARUM: Did you know --
   THE TRUSTEE: Wait, wait. So Mission Law is owned 100 percent by you, they're filing
18 lawsuits in your -- I mean, representing other people, but you as the lead -- your firm as the lead
   law firm --
19 MR. FALK: Yes.
   THE TRUSTEE: -- and you just didn't know anything about it?
20 MR. FALK: Right. Correct.
   ...
21 MR. MARUM: Did you sell the Mission Law Firm back to Tanya Moore?
   MR. FALK: That's what we're working on right now.
22 THE TRUSTEE: You can't sell anything.
   MR. FALK: No.
23 THE TRUSTEE: You tell Tanya Moore to call me. I'll sell it to her.
   MR. FALK: Okay. I haven't paid -- I didn't pay anything. We made all the paperwork --
24 THE TRUSTEE: I want the agreement what you were supposed to pay or what they original said.
   MR. FALK: Yeah.
25 THE TRUSTEE: And then we're going to talk about it. Then get ahold of Tanya Moore, because
   exactly -- if they're trying to buy that law firm, that's what I've been talking about. I want to sell it
26 to somebody before the RICO lawsuit gets going.

27 See Grunvald Decl., Exh. D, Transcript of 341(A) at 22:2-26:21.

28

                                                     -5-                      Case No. 17cv02918-SI
     SMRH:488748793.1                          NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 MR. MARUM: Are you aware that as of last week the Moore Law Firm is now called the
   Mission Law Firm?
 2 MR. FALK: What?
   MR. MARUM: Are you aware that as of last week the Moore Law Firm is now called the
 3 Mission Law Firm?
   MR. FALK: No.
 4 THE TRUSTEE: Well, how do I get a hold of -- who -- is Tanya -- do you have a number for
   Tanya Moore?
 5 MR. FALK: 408.298.2000.
   THE TRUSTEE: I'm going to get -- one question.
 6 MR. MARUM: One more?
   THE TRUSTEE: Well, wait, that's assuming those two all want to defer to you asking the one
 7 question.
   MR. MARUM: So you didn't know that on November 1st of 2018 Tanya Moore filed an
 8 amendment to the articles of incorporation for the Moore Law Firm, a professional corporation,
   changing the name of that company to Mission Law Firm, a professional corporation? She filed
 9 that document with the California Secretary State.
   THE TRUSTEE: Well, I'm glad she did that. Do you have a copy of that?
10 MR. MARUM: I do.
   THE TRUSTEE: Would you send it to me, please?
11 MR. MARUM: Gladly.
   THE TRUSTEE: She just stole my asset.
12 . . .
   THE TRUSTEE: And Tanya Moore and the Moore Law Firm has no right to be taking the name
13 Mission Law, especially after you filed bankruptcy. That’s a post – an unauthorized post-petition
   transfer of one of our assets.
14 . . .
   THE TRUSTEE: Mission law, you owned it 100 percent --
15 MR. FALK: Yes.
   THE TRUSTEE: -- it’s property of the bankruptcy estate.
16
   See Grunvald Decl., Exh. D, Transcript of 341(A) at 25:8-28:25.
17
   B.      Misrepresentation of Fact Made by Plaintiff’s Counsel Constitutes Fraud on the
18         Court

19           In Plaintiff’s Opposition brief filed on November 7, 2018, several material

20 misrepresentations of fact were made to the Court which support reconsideration of Defendants’

21 Motion. Below are a list of the material misrepresentations made to the Court which Plaintiff’s

22 counsel either knew or should have known were false before making such representations to the

23 Court in opposition to Defendants’ Motion.

24          Mission shareholder and attorney E. LeRoy Falk (“Falk”) and his wife have filed for
25           Chapter 7 bankruptcy. But Mission has not filed for bankruptcy, and continues to operate.

26           (Plf. Opp. 3:13-19.)

27          Mission is presently an ongoing separate legal entity with overhead, payroll, operating
28           costs, and employment agreements. (Plf. Opp. 3:28-4:2.)

                                                    -6-                      Case No. 17cv02918-SI
     SMRH:488748793.1                         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1          Mission itself continues to operate, and it and attorney Zachary Best continue to represent
 2           Plaintiff here. While Falk stated that he is in the process of dissolving Mission, Falk’s
 3           rights arising from such a dissolution are now in the hands of the bankruptcy trustee who
 4           can resolve any and all of the issues Defendants expresses disingenuous concern about
 5           here. Meanwhile, Plaintiff here is fully represented and capable of prosecuting this action.
 6           (Plf. Opp. 5:11-15.)
 7          Plaintiff is presently represented by attorney Zachary Best and Mission. If or when
 8           Mission dissolves, then it can be presumed that the attendant requirements of the
 9           California Rules of Professional Conduct and the California Corporations Code will
10           govern that dissolution. Granting a stay because of some event which might take place is
11           groundless. If Mission dissolves, a new attorney of Plaintiff’s choosing will substitute in,
12           and the case will proceed. (Plf. Opp. 6:6-11.)
13                      III.   LEGAL STANDARD FOR RECONSIDERATION
14           A court may reconsider and vacate a prior order pursuant to its inherent authority, Federal
15 Rule of Civil Procedure (“FRCP”) 60(b), and Northern District of California Civil Local Rule 7-9.

16 See Los Angeles v. Santa Monica Baykeeper, 254 F.3d 882, 887 (9th Cir. 2001). This Court may

17 reconsider an interlocutory order if there has been “a manifest failure … to consider material facts

18 or dispositive legal arguments which were presented to the Court[.]” N.D. Cal. Civil L.R. 7-9(b);

19 Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also

20 Kona Enterprises, Inc. v. Estate of Bishop, 229 F. 3d 877, 890 (9th Cir. 2000); Pyramid Lake

21 Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir. 1989) (quoting 18 C. Wright, A.

22 Miller & E. Cooper, Federal Practice and Procedure § 4478 at 790) Courts routinely reconsider

23 orders where they did not consider material facts or legal arguments. See, e.g., Chevron USA, Inc.

24 v. M & M Petroleum Servs. Inc., 2008 WL 4809964, at *2 (C.D. Cal. Oct. 27, 2008); Pegasus

25 Satellite Television, Inc. v. DirecTV, Inc., 318 F.Supp.2d 968, 978-79 (C.D. Cal. 2004).

26           As is relevant here, FRCP 60(b)(2) and 60(b)(3) allow for reconsideration of a Court order
27 in six specific circumstances – two of which are present here. Pursuant to FRCP 60(b)(2), where a

28 party seeks relief from judgment under Rule 60(b)(2) on the basis of newly discovered evidence, it

                                                     -7-                      Case No. 17cv02918-SI
     SMRH:488748793.1                          NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 must show that it “exercised ‘due diligence’ in discovering the evidence, and also that ‘the newly

 2 discovered evidence . . . [is] of such magnitude that production of it earlier would have been likely

 3 to change the disposition of the case.’” Daghlian v. Devry Univ., Inc., 582 F. Supp. 2d 1231,

 4 1252-1253 (C.D. February 19, 2008); see also Coastal Transfer Co. v. Toyota Motor Sales,

 5 U.S.A., 833 F.2d 208, 211 (9th Cir. 1987) (stating the test in the context of both Rules 60(b)(2) and

 6 59); see also Defenders of Wildlife v. Bernal, 204 F.3d 920, 929 (9th Cir. 2000) (stating the test in

 7 the context of a Rule 59 motion); Hozie v. The Vessel HIGHLAND LIGHT, CV 97-4199 ABC

 8 BQRx, 1998 U.S. Dist. LEXIS 23076, 1998 WL 938587, *1 (C.D. Cal. June 1, 1998) (stating the

 9 test in the context of a Rule 60(b)(2) motion). Under FRCP 60(d)(3), a judgment may be set aside

10 based on fraud on the court. Fraud on the court “embrace[s] only that species of fraud which does

11 or attempts to, defile the court itself, or is a fraud perpetrated by officers of the court so that the

12 judicial machinery can not perform in the usual manner.” Reiffin v. Microsoft Corp., 2011 U.S.

13 Dist. LEXIS 124027, *7 (N.D. Cal. 2011), citing Alexander v. Robertson, 882 F.2d 421, 424 (9th

14 Cir.1989) (internal citation omitted). Here, both 60(b)(2) and 60(b)(3) warrant the Court’s

15 reconsideration of Defendants’ Motion as explained more fully below.

16                                           IV.     ARGUMENT

17 A.        Newly Discovered Facts Support Reconsideration
18           Pursuant to FRCP 60(b)(2), on or around November 17, 2018, Defendants obtained newly
19 discovered evidence which is “of such magnitude that production of it earlier would have been

20 likely to change the disposition of the case.” The newly discovered facts show unequivocally that

21 Mission Law Firm was in fact dissolved by Falk on October 4, 2018 and the dissolution document

22 was filed by Tanya Moore with the Secretary of State on November 8, 2018.5 See Grunvald Decl.,

23
     5
24       On December 7, 2018, Falk admitted to Trustee Salven that the signature which appears on the
         dissolution document is not in fact even his signature. Falk believed that he signed the
25       dissolution document via DocuSign but admitted that the document filed with California’s
         Secretary of State was not the one he believes he signed electronically. See Grunvald Decl., ¶
26       10, Exh. H, Transcript of 341(A) at 15:23-16:17; 16:20-18:5. Since Falk was unequivocal in
         his testimony that Tanya Moore filed the dissolution documents with the Secretary of State,
27       one can presume that either Tanya Moore or someone from her office signed Falk’s signature
28       on the dissolution document filed with the Secretary of State which in and of itself is
         problematic.
                                                      -8-                      Case No. 17cv02918-SI
     SMRH:488748793.1                           NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 ¶ 6, Exh. E. On November 1, 2018, Tanya Moore, also attorney of record for Plaintiff, changed

 2 her law firm name from Moore Law Firm to Mission Law Firm, A.P.C. See Grunvald Decl., ¶ 7,

 3 Exh. F. This document was filed with the Secretary of State on November 1, 2018 but was also

 4 only discovered by Defendants on or around November 17, 2018. Id. Mysteriously, the Secretary

 5 of State website currently lists Mission Law Firm, A.P.C. as operating as Tanya Moore’s old

 6 Moore Law Firm, at the exact same address as Falk’s dissolved Mission Law Firm, A.P.C., despite

 7 the fact that on November 26, 2018, Plaintiff’s counsel filed a substitution of counsel stating that

 8 he now works for Moore Law Firm. [Dkt. 49.] There is in fact no corporation listed on the

 9 California Secretary of State’s website which operates under the name “Moore Law Firm, P.C.”

10 and is entitled to do business in California. See Grunvald Decl., ¶ 8, Exh. G. In fact, Defendants

11 learned after the Court denied their Motion to Stay on November 15, 2018, that at the time

12 Plaintiff’s Opposition brief was filed, Mission Law Firm had already been dissolved by Falk. Id.

13 These newly discovered facts support a reconsideration of the Court’s denial of Defendants’

14 Motion since they strongly suggest that Ms. Moore and her cohorts are engaged in a shell game

15 designed to mislead the Court and to put assets beyond the reach of Mr. Falk’s bankruptcy trustee.

16 To the extent Plaintiff’s counsel contends he was unaware of these facts, Defendants believe that

17 at a minimum, he had an affirmative obligation to correct his misstatements which Defendants

18 notified him of on November 29, pursuant to California Rules on Professional Conduct 3.3,

19 Candor Toward the Tribunal.

20 B.        A Fraud On the Court Supports Reconsideration

21           Pursuant to FRCP 60(d)(3), a judgment may be set aside based on fraud on the court which

22 “does or attempts to, defile the court itself, or is a fraud perpetrated by officers of the court so that

23 the judicial machinery can not perform in the usual manner.” Undoubtedly, various false

24 statements of fact were made by Plaintiff’s counsel to intentionally mislead the Court that

25 Defendants’ Motion was baseless and must be denied when, in fact, the true facts might have led

26 the Court to reach a different conclusion. As evidenced in Falk’s testimony at his 341(A) hearing

27 above, Falk stated unequivocally that Tanya Moore, attorney of record for Plaintiff, handled the

28 filing of all documents related to the dissolution of Mission Law Firm, A.P.C. on October 4, 2018.

                                                     -9-                      Case No. 17cv02918-SI
     SMRH:488748793.1                          NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 Clearly, one of the main factors in the Court’s denial of Defendants’ Motion was the

 2 representation by Plaintiff’s counsel that Mission Law Firm, A.P.C. was still operating and, in

 3 fact, under the control of the Bankruptcy Trustee, and therefore stable. These statements were

 4 patently false since at the time Plaintiff’s counsel filed his Opposition brief on November 7, 2018,

 5 Mission Law Firm had already been dissolved. To the extent Plaintiff’s counsel asserts that he

 6 was simply unaware of the status of his law firm, this assertion is belied by the fact that he works

 7 in a two attorney law firm and the very attorney who runs the Firm, Tanya Moore, filed the

 8 dissolution documents and is also listed as counsel of record for Plaintiff (she indeed filed

 9 Plaintiff’s Opposition brief). It follows that since one of the bases of Defendants’ Motion was the

10 status of Mission Law Firm, Plaintiff’s counsel had an affirmative duty to ensure that the

11 statements he made to the Court were true and accurate. See N.D. Local Rule 5-1(i)(1); Cal. Rules

12 of Professional Responsibility 3-3. And even after Defendants notified Plaintiff’s counsel of the

13 falsities in his representations to the Court, and suggested that this caused unfair prejudice to

14 Defendants since it likely served as fatal to their Motion, Plaintiff’s counsel has refused to notify

15 the Court.

16           Further troubling is Plaintiff’s counsel’s repeated assertion in Plaintiff’s Opposition, that

17 Defendants were trying to put Mission Law Firm, A.P.C. out of business because Defendants were

18 anti-ADA when, in fact, the law firm had already been dissolved on October 4, 2018. (Plf. Opp.

19 1:2-6; 2:3-7; 3:9-10; 4:18-22; 9:5-15.) This assertion is further belied by the fact that on October

20 4, Tanya Moore changed her law firm name from Moore Law Firm to Mission Law Firm, A.P.C.

21 which suggests there was no genuine concern whatsoever that Defendants’ Motion would serve to

22 hurt the law firm’s reputation or put the law firm out of business. Again, as of December 17,

23 2018, the only entity entitled to do business in California is Mission Law Firm, A.P.C. (formerly

24 known as Moore Law Firm) and Defendants remain confused as to why Plaintiff’s counsel, Zak

25 Best, has filed a motion for substitution of counsel seeking to change his firm name to Moore Law

26 Firm, at the same address as the old Mission Law Firm, A.P.C., since this entity no longer exists.

27 [Dkt. 49.] The above facts clearly suggest that Plaintiff’s counsel intentionally misled the Court in

28 order to prevent a stay of the case when one was warranted. Defendants believe these facts also

                                                    -10-                      Case No. 17cv02918-SI
     SMRH:488748793.1                          NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 raise an issue regarding whether a fraud is being committed on the Court and further support a

 2 reconsideration of Defendants’ Motion.

 3 C.        This Court Is The Correct Court To Decide Whether To Stay This Lawsuit

 4           In Plaintiff’s Opposition brief, Plaintiff’s counsel repeatedly stated that Falk’s Bankruptcy

 5 and the dissolution of Mission Law Firm should not be addressed by the instant Court but instead

 6 should be handled by the U.S. Bankruptcy Trustee and U.S. Bankruptcy Court. (Plf. Opp. 3:1-17;

 7 4:1-17; 5:1-22.) This assertion is wholly disingenuous and a misrepresentation of the capacity and

 8 authority of the functionality and abilities of the Bankruptcy system.

 9           The Trustee assigned to handle Falk’s Bankruptcy, James Salven, is not an attorney, but

10 instead an accountant. See Grunvald Decl., Exh. D, Transcript of 341(A) at 22:2-26:21. In the

11 Chapter 7 context, to recover monies owed to an individual’s bankruptcy estate, the Trustee

12 usually hires an attorney to assist him or her. The Chapter 7 trustee employs the attorney on

13 behalf of the bankruptcy estate. This employment must be approved by the bankruptcy court.

14 Attorneys who work for a Chapter 7 trustee are paid their fees from assets of the bankruptcy

15 estate; if the estate ends up without assets or without sufficient assets to fully pay the attorney’s

16 fees, the attorney is either not paid at all or paid only partially. This can make it challenging for a

17 Chapter 7 trustee to find counsel, particularly in a case like Mr. Falk’s bankruptcy case where the

18 main asset – Mr. Falk’s right to fees earned by the Mission Law Firm – is of uncertain value.

19           Trustee Salven has not yet retained counsel to assist him. See Grunvald Decl., ¶ 9. Unless

20 and until he is able to locate and retain counsel to assist him, his ability to stop the new Mission

21 Law Firm from diverting assets that should flow to Mr. Falk’s creditors is limited.

22           Even after Trustee Salven retains counsel to represent him, Trustee Salven and his counsel

23 will most likely ask this Court (not the bankruptcy court) to stay this lawsuit.6 Unfortunately, by

24
     6
25       It is possible Trustee Salven and his counsel will instead ask the bankruptcy court to stay this
         lawsuit and that the bankruptcy court might conclude it has the power to impose a stay of this
26       lawsuit. However, in all likelihood Trustee Salven and his counsel will request that this Court
         stay this lawsuit since Mr. Falk’s bankruptcy estate is indirectly (but not directly) interested in
27       this action insofar as the estate now owns the Mission Law Firm. In addition, a stay request
28       made directly to this Court would not involve the potential awkwardness of asking a
         bankruptcy court to stay an action pending in a district court in another district.
                                                    -11-                      Case No. 17cv02918-SI
     SMRH:488748793.1                          NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1 the time Trustee Salven retains counsel and makes that motion, money that should have flowed to

 2 Mr. Falk’s bankruptcy estate may have already been misdirected. And, since this Court is likely to

 3 ultimately be called on to make the decision whether to stay this case, Defendants request that the

 4 Court make that decision now.

 5 D.        Defendants Are Concerned That If They Settle This Case With The New Mission Law
             Firm, The Trustee Will Pursue Defendants To Recover Any Monies Paid To The New
 6           Mission Law Firm In Attorney’s Fees.

 7           The newly discovered evidence clearly shows that the Trustee believes Tanya Moore is

 8 stealing assets rightly owed to Falk’s Bankruptcy Estate. By way of Defendants’ Motion, they

 9 sought the Court to stay the instant Action to prevent a scenario whereby Defendants settle with

10 the New Mission Law Firm only to later be sued by the Trustee to recover funds paid to the New

11 Mission Law Firm related to attorney’s fees incurred in this lawsuit. Defendants have shown

12 unequivocally that the facts presented suggest that a fraud is being committed and, if the Court

13 does not reconsider Defendants’ Motion (and ultimately grant it), Defendants will be forced to

14 either continue to litigate this case when they may be inclined to settle and/or simply settle with

15 the New Mission Law Firm, A.P.C. (operating as Moore Law Firm, P.C.) and face the risk that at

16 some point in the future, the Trustee will come after Defendants for the monies paid to the New

17 Mission Law Firm. If this occurs, Defendants will also face additional attorneys fees and costs in

18 obtaining counsel to assist it in fighting off the Trustee’s action against them.

19                                            V.      CONCLUSION

20           Defendants respectfully request that the Order be reconsidered and, upon reconsideration,
21 that the case be stayed in its entirety.

22

23 Dated: December 17, 2018              SHEPPARD MULLIN RICHTER & HAMPTON LLP
24
                                         By                        /s/ Hayley S. Grunvald
25
                                                                  GREGORY F. HURLEY
26                                                               HAYLEY S. GRUNVALD

27                                                             Attorneys for Defendants
                                                            HOME DEPOT U.S.A., INC., and
28                                                      HD DEVELOPMENT OF MARYLAND, INC.

                                                        -12-                      Case No. 17cv02918-SI
     SMRH:488748793.1                              NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             -13-                      Case No. 17cv02918-SI
     SMRH:488748793.1   NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
